ORDER

PER CURIAM.
Michael L. Arnold, Sr., (Defendant) appeals from the judgment upon his convictions by a jury for one count of first-degree statutory rape (Count I), in violation of Section 566.032, RSMo Cum.Supp. 2006; one count of second-degree statutory rape (Count II), in violation of Section 566.034, RSMo 2000; two counts of first-degree statutory sodomy (Counts III and IV), in violation of Section 566.062, RSMo 2000 and Cum.Supp.2006; one count of second-degree statutory sodomy (Count V), in violation of Section 566.064, RSMo 2000; and one count of using a child in a sexual performance (Count VI), in violation of Section 568.080, RSMo 2000. The trial court sentenced Defendant to consecutive sentences totaling 246 years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).